298 N.W.2d 816 (1980)
In the Matter of the Revocation of the Driver's License of Lonnie Wayne HANSEN.
No. 13068.
Supreme Court of South Dakota.
Considered on Briefs September 12, 1980.
Decided November 26, 1980.
*817 Lonnie Wayne Hansen, pro se.
Judith A. Atkinson, Asst. Atty. Gen., Pierre, for appellee, Department of Public Safety, State of South Dakota; Mark V. Meierhenry, Atty. Gen., Pierre, on the brief.
PER CURIAM.
The Department of Public Safety, (appellee), revoked appellant's driver's license because of his refusal to submit to a blood test. The circuit court affirmed the one-year license revocation. We affirm.
Appellant argues that an agency of state government may proceed against an individual only in a criminal proceeding. Since a license revocation proceeding is civil, appellant argues that appellee had no jurisdiction to revoke his driver's license.
Blow v. Commissioner of Motor Vehicles, 83 S.D. 628, 164 N.W.2d 351 (1969), settles the issue appellant raises. In Blow, supra, this Court said:
The legislature has the full authority to prescribe the conditions upon which licenses to operate motor vehicles are issued and to designate the agency through which and the conditions upon which licenses when issued shall be suspended or revoked. The right of a citizen to operate a motor vehicle upon the highways of this state is not a natural or unrestricted right, but a privilege which is subject to reasonable regulation under the police power of the state in the interest of public safety and welfare. (citations omitted)
The proceeding to determine or review the suspension or revocation of a driver's license for refusal to submit to a chemical test is a civil and administrative proceeding. It is separate and distinct from a criminal action on a charge of driving while under the influence of intoxicating liquor or drugs. (citations omitted) Effectual revocation is not dependent upon conviction of the criminal charge related to the requested test. (citations omitted)
83 S.D. at 631, 164 N.W.2d at 352-353.
Consequently, the judgment is affirmed.